Citation Nr: 0209380	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of 
medial meniscectomy of the left knee, currently evaluated as 
20 percent disabling.

(The issues of entitlement to service connection for a skin 
disorder and a right knee disorder, claimed as secondary to 
service-connected disability, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970, 
and from July 1971 to July 1974.

The Board of Veterans' Appeals (Board) initially notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
left knee disability, which had been granted and assigned 
that rating by a June 1985 rating decision, effective from 
August 29, 1984.  The veteran thereafter filed a claim for an 
increased rating in December 1988, and in an April 1995 
rating decision, the evaluation for this disorder was 
increased to 20 percent, effective from December 1, 1988.  
The veteran has continued his appeal.

The Board further notes that while the veteran's 
representative has requested that the issue of entitlement to 
service connection for PTSD be expanded to include "mental 
disorder, variously diagnosed," the Board's review of the 
record reflects that service connection for depression was 
denied by the original rating decision in June 1985, and the 
veteran did not disagree with the decision in that respect.  
In this regard, the pertinent statement from the veteran's 
August 1985 notice of disagreement only indicates the 
veteran's assertion that his "left shoulder condition and 
PTSD should be service connected."

Moreover, when the veteran was advised in March 1992 that a 
claim for service connection for depression had been 
previously denied in June 1985, he did not make an effort to 
reopen the claim, and merely continued with his claim for 
service connection for PTSD as referenced in his substantive 
appeal of December 1, 1988.  Therefore, in this instance, the 
Board finds that service connection for PTSD is the sole 
issue developed for current appellate review and that the 
expansion of the issue to encompass other mental disorders is 
not warranted.

The Board would also note that at the time of the veteran's 
hearing before a member of the Board in June 2002, his 
representative raised the issue of entitlement to service 
connection for degenerative joint disease (DJD) of the left 
knee as secondary to the veteran's service-connected left 
knee disorder, and that this issue has not yet been 
considered by the regional office (RO).  Consequently, this 
issue is referred to the RO for appropriate adjudication.

Finally, the Board notes that it is undertaking additional 
development on the issues of entitlement to service 
connection for a skin disorder and a right knee disorder, 
claimed as secondary to service-connected disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has PTSD which is associated with his 
military service.

2.  The veteran's left knee disorder is manifested by 
symptoms in an unexceptional disability picture that more 
nearly approximate moderate, but not severe impairment; 
ankylosis or impairment of the tibia and fibula is not 
indicated.


CONCLUSIONS OF LAW

1.  PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001).

2.  The schedular criteria for an evaluation in excess of 20 
percent for a left knee disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board would like to first note that it finds that the 
following claims have already been developed within the 
guidelines recently established by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).  The veteran has already been afforded multiple 
Department of Veterans Affairs (VA) medical examinations 
since December 1, 1988, and although there has not been a 
recent examination to evaluate the current status of the 
veteran's left knee disability, since the more recent 
objective medical evidence fails to demonstrate severe 
impairment, and the primary basis for entitlement to an 
increased evaluation would be the veteran's DJD, the Board 
finds that further delay of this matter for additional 
medical development would serve no useful purpose for either 
the veteran or the VA.  The Board further notes that there is 
no indication that there are any outstanding relevant 
documents or records that have not already been obtained or 
addressed in documents that are currently of record, and that 
since the veteran has already been placed on notice of the 
law and regulations pertinent to his claims, further notice 
of this information would be both redundant and unnecessary.

While the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate these claims.  See 66 Fed. Reg. 45,650 (Aug 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
and right other than those provided by the VCAA.  Thus, based 
on all of the foregoing, the Board finds that this matter has 
been sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.


I.  Entitlement to Service Connection for PTSD

Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The appellant's DD Form 214's indicate that his military 
occupational specialty (MOS) was vehicle mechanic and radar 
crewman, and that he served in Vietnam while attached to the 
11th Infantry.  Personnel records reflect that during his 
first period of enlistment, he was attached initially with 
the 90th CS Company between February 1968 and March 1969, the 
45th General Support Group in March 1969, and the 561st 
General Supply Group in June 1969.  He was the recipient of 
the National Defense Service Medal, the Vietnam Campaign 
Medal with 60 Device, the Vietnam Service Medal with 6 Bronze 
Stars, Vietnamese Cross of Gallantry with Palm, and five 
Overseas Bars.  With the exception of a July 1974 in-service 
diagnosis reflecting a history of manic depression, there is 
no indication that the veteran had any psychiatric impairment 
in service.  Service medical records further reflect that the 
veteran received treatment from the dispensary at Camp 
Holloway while attached to the 90th CS Company between April 
and July 1968.  An inpatient hospital record from July 1968 
identifies the hospital as the 71st Evacuation Hospital and 
the veteran's unit as "90th CS Svc Co 88th."  

The veteran originally sought service connection for PTSD in 
August 1984, and service connection was denied for manic 
depression and PTSD in a rating decision in June 1985.  
Thereafter, the veteran sought to reopen his claim on 
December 1, 1988.

In or about May 1989, it was noted that while a recent VA 
hospital summary for the period of September to December 1988 
indicated an Axis I diagnosis of alcohol dependence, February 
1989 VA examination revealed an Axis I diagnosis that 
included PTSD, delayed, moderate.  The examination report 
from this examination further noted the veteran's exposure to 
various stressors.  These included the veteran's shooting of 
a little girl while in Vietnam, the witnessing of a friend 
struck and killed by lightning, and exposure to sniper fire 
in December 1969.  During a second tour in Vietnam, the 
veteran acted as a security guard at Cam Ranh Bay, where he 
reportedly counted dead bodies.  The VA examiner commented 
that the veteran's psychosocial functioning was moderately 
impaired because of frequent mood swings and residuals 
symptoms of the Vietnam War.

In light of the apparent conflict between the diagnosis from 
the veteran's hospitalization in 1988 and his subsequent VA 
examination in February 1989, the RO sought reconciliation of 
the diagnosis from a panel of psychiatrists in May 1989.  An 
August 1989 VA psychiatric examination report indicates that 
although the veteran again related in-service stressors that 
included his exposure to ambush and the additional stressors 
of feeling responsible for a friend's drug-related death and 
witnessing the killing of his sergeant at close range by the 
Viet Cong, a panel of psychiatrists concluded that the 
veteran's recall of these events was not decidedly intrusive 
and of a mild nature, and that his symptoms did not satisfy 
the criteria for PTSD.

August 1990 statements from two social workers reflect their 
assistance in the treatment of the veteran at their 
respective programs for PTSD. 

At the veteran's personal hearing in September 1990, the 
veteran testified that in early 1969, his unit was responding 
to a sniper attack and exposed to mortar fire (transcript 
(T.) at p. 1).  The veteran's first tour of duty in Vietnam 
was from February 1968 to October 1969 (T. at p. 9).  He was 
originally stationed at Pleiku, and while his military 
occupational specialty was wheel and track vehicle mechanic, 
there were too many mechanics, so he also had duty securing 
the perimeter of the base, and later, another base where he 
was sent on temporary duty (T. at p. 10).  He thereafter was 
with the 90th Combat Support Heavy Material Supply Company 
Security Platoon, which was involved in daytime patrols and 
exposed to frequent mortar fire (T. at p. 10).  He noted that 
he was involved in firefights in Vietnam (T. at p. 10).  He 
also recalled observing a fellow service member get struck by 
lightning while occupying a watchtower during an electrical 
storm (T. at p. 10).  The veteran further related that a 
friend of his shot himself in Vietnam in part as a result of 
the veteran passing on information about the friend's 
involvement in selling drugs over the "black market" (T. at 
p. 11).  Other stressors included witnessing the burning of 
the bodies of numerous Vietnamese, being pinned down by 
sniper fire, firing a machine gun into a village and later 
finding out that a young girl had been killed, and the 
wounding of fellow service member, C. W. (T. at pp. 12-17).  
C. W. had been positioned at the guard gate during an attack, 
and the veteran observed the flash of the grenades as they 
went off around him (T. at p. 17).  

A September 1990 statement from clinical psychologist, J. K., 
reflects his previous involvement in the treatment of the 
veteran's PTSD between 1987 and 1989.  A September 1990 VA 
memorandum from A. K., Ph.D., reflects his treatment of the 
veteran for symptoms of PTSD between December 1987 and July 
1989.

In February 1991, the RO received additional VA hospital 
summaries reflecting admissions for alcohol and other 
substance abuse from February to May 1989, September 1989, 
and November 1990.

A VA outpatient record from April 1991 reflects an assessment 
of PTSD.  A record from August 1991 indicates that the 
veteran was reporting for evaluation from jail and that his 
nightmares were reportedly not as frequent.  The assessment 
was PTSD.  VA treatment records from October and November 
1991 again reflect assessments of PTSD.  VA treatment records 
from January to June 1992 also reflect periodic assessments 
of PTSD.

A March 1992 letter from the RO to the veteran advised the 
veteran that a claim for service connection for depression 
was denied in June 1985, and that the veteran had not 
submitted evidence justifying the reopening of that claim.

VA outpatient treatment records from September and December 
1992 indicate assessments of PTSD.

VA PTSD examination in October 1992 revealed that the veteran 
described many dangerous encounters in Vietnam.  While the 
examiner believed that a diagnosis of PTSD was likely, in 
view of the veteran's acute alcohol intoxication, such a 
diagnosis could not be based on this interview alone.

A January 1993 VA medical statement reflects the veteran's 
ongoing participation in the Combat Veterans Treatment 
Program.

VA treatment records from January to April 1993 reflect 
continued evaluation for PTSD and assessments of PTSD.

VA PTSD examination in May 1993 revealed that the veteran was 
currently in jail for a sentence related to driving while 
intoxicated and with a suspended license.  The veteran was 
currently an outpatient at the Marion, Indiana VA Medical 
Center where he was being seen by Dr. K.  Stressors 
identified at this time were the veteran's witnessing of a 
drug-related shooting, a helicopter exploding just prior to 
landing, the accidental shooting of a small girl, the 
disposing of the bodies of Viet Cong, and a friend taking his 
life as a result of certain actions taken by the veteran.  
This panel of examiners concluded that they were unable to 
render a diagnosis of PTSD on a single interview, 
recommending that the veteran be assessed and evaluated at an 
inpatient PTSD unit that specialized in the diagnosis of this 
disorder.

VA outpatient treatment records from July to October 1993 
reflect periodic treatment for PTSD and assessments of PTSD.

In a medical statement dated in October 1993, Dr. K. of the 
Marion VA Medical Center indicated that he was a member of 
the PTSD clinical team that had been treating the veteran and 
that it was his opinion that the veteran's symptoms met the 
American Psychiatric Association's Diagnostic and Statistical 
Manual, III (Revised) criteria for a diagnosis of PTSD.

A November 1993 statement from a panel of psychiatrists 
reflects their opinion that in view of the fact that 
additional information was still not available from a more 
specialized PTSD unit, it was agreed that the veteran did not 
meet the criteria for PTSD.

VA treatment records from the period of January to August 
1994 reflect additional periodic treatment for PTSD and 
assessments of PTSD.

In a medical statement, dated in August 1994, Dr. K. 
indicated that his diagnosis of the veteran's symptoms had 
been set forth in the progress notes at the time of his 
examinations, and that it was his opinion that the veteran 
had PTSD.

VA treatment records from the period of September to December 
1994 reflect further evaluation for PTSD.

VA PTSD examination in December 1994 revealed that although 
the veteran was trained during the service as a mechanic, he 
did guard duty and his MOS was infantry for the 2 1/2 years 
he was in Vietnam.  The veteran also reiterated several 
stressful incidents in service, including witnessing the 
death of a fellow service member who had been struck by 
lightning.  It was noted that the veteran was currently being 
followed by Dr. K. at the Marion, Indiana VA Medical Center.  
The Axis I diagnosis was rule out PTSD, alcohol dependence in 
full remission, and dysthymia.  

A VA hospital summary from October 1995 reflects a final 
diagnosis that included PTSD.

Additional personnel records received by the RO in March 1996 
reflect that the veteran was given high marks while attached 
to the 88th Supply and Service Security Platoon in October 
1969.  

Additional records received in July 1996 included records 
confirming the wounding of C. W. on or about August 23, 1968, 
while attached to the 561st General Supply Company in 
Vietnam.  These records further confirm that C. W. was 
initially attached to the 90th CS Company upon entering 
Vietnam and later transferred to the 561st General Supply 
Company in July 1968.  They also indicate that after being 
wounded, C. W. received treatment at the 71st Evacuation 
Hospital.  Also included were copies of letters from the 
veteran to his mother while in Vietnam and a copy of a 
military operational report reflecting operations of the 1st 
Logistical Command for the period of August to October 1968.  
The operational report reflects that in Pleiku, Vietnam on 
August 23, 1968, the 88th Supply and Service Battalion 
received a mortar attack followed by a sapper penetration of 
the perimeter.  Six US military were wounded.  Other events 
noted were an ambush of a convoy of the 124th Transportation 
Battalion on August 23, 1968, mortar and rocket fire with 
resulting wounded at Camp Holloway on August 25, 1968, an 
ambush of the 48th Transportation Group on August 25, 1968, 
and sniper fire and attack of the 88th Transportation Company 
on August 31, 1968.

Additional evidence received in July 1996, included a May 
1996 statement from R. E. who indicated that he was the 
Officer in Charge (OIC) of Security Operations at the Pleiku 
Area Support Complex during the period of June 1968 to 
November 1968, and that during a portion of this period, he 
recalled that the veteran was a gun jeep driver for the 
security reaction force.  

A July 1996 statement from the veteran reflects further 
details regarding the wounding of C. W.  

Among records received from the Social Security 
Administration (SSA) in August 1996 were additional VA 
treatment records from February and March 1989 and a 
psychiatric examination for the SSA, dated in April 1989.  
The SSA psychiatric examination report reflects that during 
the veteran's tours in Vietnam, he reportedly saw a lot of 
action, was involved in the accidental killing of Vietnam 
citizens, and experienced many of his friends being killed in 
action.  It was also noted that the veteran's depression 
paled in comparison to the veteran's continued angry 
resentment and preoccupation with Vietnam experiences.  The 
diagnosis was PTSD, delayed onset, and alcohol abuse, 
presently in remission.  Another psychological evaluation 
report from October 1989 also reflects a diagnostic 
impression that includes PTSD.  In fact, the records from SSA 
reflect the primary diagnosis for SSA disability as PTSD, 
beginning in May 1985.

A VA hospital summary for the period of May 1997 to July 1997 
reflects Axis I diagnoses of alcohol dependence, poly drug 
abuse, in partial remission, and PTSD.

A VA hospital summary for the period of August to September 
1997 indicates Axis I diagnoses of chronic PTSD, alcohol 
dependence and poly drug abuse, in partial remission.

VA outpatient treatment records from July 1998 to November 
2001 reflect continued periodic treatment and evaluation for 
PTSD.

VA outpatient records from July and September 2001 indicate 
Axis I diagnoses that included PTSD.  

A July 2001 VA PTSD examination report reflects that the 
veteran reported that when he first got to Vietnam, he was 
assigned to a helicopter base which was under constant attack 
from the enemy.  While he included several additional 
stressors that he had not previously discussed, he also again 
noted his friend, P. D., who was involved in selling drugs on 
the black market and later took his own life, an episode 
where his compound was overrun, and the incident where he 
accidentally shot a small girl.  This examiner concluded that 
the impact of the veteran's PTSD appeared to be of a mild 
nature but still included PTSD in his list of diagnoses.

A search for additional information regarding P. D. conducted 
by the RO in October 2001, revealed that he died as a result 
of self destruction in Pleiku Province, South Vietnam.

An April 2002 VA psychiatric consultation resulted in 
diagnoses that included bipolar disorder, alcohol dependency 
and PTSD.

At the veteran's hearing before a member of the Board in June 
2002, the veteran testified that during his first enlistment, 
he was attached to the 1st Logistics Command and was 
stationed at Camp Holloway beginning in February 1968 (T. at 
pp. 5-6).  While stationed at this camp, the veteran was 
exposed to a lot of rocket and mortar fire, noting that at 
that time, this was one of the largest inland helicopter 
bases in the world (T. at p. 7).  He recalled an occasion 
when a grenade went off an injured five people (T. at p. 7).  
Later, while located at the 1st Logistics Center at Artillery 
Hill in Pleiku, his compound sustained mortar and sapper fire 
that resulted in several wounded, including fellow service 
member, C. W. (T. at p. 8).  The veteran also noted the 
subsequent loss of P. W., who took his own life sometime 
after the veteran's initial year in Vietnam (T. at p. 8).  
The veteran indicated that he also experienced several 
distressing experiences during his second tour of duty in 
Vietnam (T. at p. 9).  

At the time of the veteran's hearing in June 2002, the 
veteran also supplied an article regarding the base in Pleiku 
Province, Vietnam, that letter became known as Camp Holloway, 
in memory of a US soldier who was one of the first US 
casualties at this location.  


Analysis

The Board has reviewed the evidence of record and finds that 
it first reflects numerous and recent diagnoses of PTSD.  To 
the extent that this medical evidence indicates a current 
finding of PTSD, the Board finds that the initial requirement 
for a grant of service connection for PTSD has been met.

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  The VA 
must first determine if the evidence supports the existence 
of an alleged stressful event.  This is a factual 
determination, and hence is within the purview of the 
adjudicative process.  Only if this is so, a second 
determination must be made as to whether the stressor is of 
sufficient gravity to support a finding of PTSD.  This latter 
determination is medical in nature, and hence outside of the 
expertise of the RO and the Board.  West v. Brown, 7 Vet. 
App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. § 
1154(b) (West 1991); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has noted the personnel records of both 
the veteran and C. W., the veteran's service medical records, 
and the operational report reflecting that the 88th Supply 
and Service Battalion took mortar and sapper fire on August 
23, 1968, and finds that this information not only generally 
verifies that Camp Holloway sustained casualties and combat 
incidents while the veteran was stationed at this facility in 
Vietnam in August 1968, but that the veteran was at this 
facility at the same time C. W. was wounded and taken to the 
71st Evacuation Hospital.  This documented enemy action and a 
casualty occurring in response to that action, the Board 
concludes, may be sufficient to find that the veteran served 
in combat.  Therefore, although the Board notes that there 
has clearly been some inconsistency in the veteran's report 
of certain stressors, in view of the fact that independent 
service records have verified the veteran's report of being 
subjected to hazards especially associated with his duties 
and activities at Camp Holloway, the Board must find that the 
record contains evidence which supports the existence of a 
stressful event.

The Board also notes that various examiners, both past and 
current, have found that the veteran's exposure to his 
claimed stressors and other war trauma in Vietnam were 
sufficient to support a diagnosis of PTSD, and that under the 
criteria set forth in DSM IV, PTSD may be based on the 
experiencing of actual or threatened death or serious harm.  
Since there are service records which corroborate that he 
experienced such threat and these stressors have been found 
to support a diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted.






II.  Entitlement to an Increased Evaluation for Residuals of 
Medial Meniscectomy of the Left Knee, Currently Evaluated as 
20 percent Disabling

Background

The history of this disability shows that service connection 
was originally granted by a rating decision in June 1985, 
with a 10 percent evaluation assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2001), effective from August 
29, 1984.  It was noted at that time that the veteran's left 
knee complaints during service could not be disassociated 
from his current knee complaints even though the veteran had 
had two post-service surgeries.

Thereafter, following the RO's treatment of an untimely 
substantive appeal as a claim to reopen in December 1988, an 
April 1989 VA examination of the left knee revealed the 
veteran's history of a injuring the knee in a jeep accident 
during service and subsequently undergoing meniscectomy as to 
that knee in 1978 and additional arthroscopy later in 1980.  
The veteran currently complained of increasing pain in both 
knees, with prolonged walking and standing leading to the 
exacerbation of symptoms and recurrence of instant swelling.  
It was also noted that there had been a diagnosis of 
osteoarthritis by one of the orthopedic surgeons.  
Examination revealed an oblique three inch surgical scar on 
the lateral portion of the left knee and arthroscopy scars.  
Flexion was limited to less than 90 degrees, extension was 
within normal limits, and crepitation was noted.

A December 1988 discharge summary received in April 1989 
pertained primarily to unrelated treatment, but did note that 
the veteran complained of pain in both knees shortly after 
his admission to the hospital.  

August 1989 diagnostic studies of the lower extremities were 
interpreted to reveal electrophysiological findings 
consistent with diabetic polyneuropathy.

A September 1989 rating decision continued the 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.

At the veteran's personal hearing in September 1990, the 
veteran testified that the last time he received treatment 
for his left knee was approximately a year and a half earlier 
(T. at p. 6).  At that time, he received physical therapy and 
was issued a sleeve-type bandage, and he currently complained 
of constant pain in the left knee (T. at p. 6).  On several 
occasions the veteran had the sensation that the knee was 
going to give out on him (T. at p. 7).  He also complained of 
swelling which would depend on the activity but occurred at 
an average rate of four times a month (T. at p. 7).  The 
veteran also noted that he had been issued leg supports by 
the VA in 1987, and that he would use the supports if he 
anticipated a particularly active day (T. at p. 7).  He 
further related that he experienced a lot of crepitus and 
that there was instability in the knee (T. at pp. 7-8).  

Received at the veteran's hearing was a June 1987 discharge 
summary that indicated that the veteran was referred to 
physical therapy due to weak knees and had been issued two 
medium knee supports in May 1987.  Additional VA discharge 
summaries received in February 1991 for May 1989, September 
1989, and November 1990 reflect diagnoses that included 
arthritis of the knees.

A VA outpatient record from June 1992 reflects that the 
veteran sought elastic sleeves for each knee.  He was not 
currently on pain medicine.

VA scars examination in March 1993 revealed a three inch by 
one quarter inch wide pale scar on the anterior lateral 
aspect which was not found to limit motion or to be 
disfiguring.  There was also a 2 millimeter oval scar on the 
anterior medial aspect of the knee which was the location of 
arthroscopic surgery.  The veteran was not found to walk with 
a limp.  The range of motion of the knees was also not found 
to be limited.  Neither of these scars was noted to be tender 
or painful.

Additional VA treatment records received in July 1994 reflect 
that in January 1990, the veteran complained of left knee 
pain the previous one and a half weeks.  The veteran noted 
that there was some swelling.  An entry for May 1990 
indicates that the veteran strained his left knee while going 
down some steps one week earlier.  Flexion was limited to 90 
degrees but extension was full.  Approximately one week 
later, the veteran requested an elastic knee support.  In 
October 1990, while the veteran complained of moderate 
persistent pain, there was full range of motion and no 
evidence of acute swelling.  In April 1994, the veteran 
complained of an unstable left knee and arthritic pain, and 
the diagnosis included osteoarthritis.  

VA outpatient records from July 1994 reflect that the veteran 
was issued a new elastic left knee brace, as the one he had 
been using was apparently inadequate.  Examination revealed 
that the left knee was unstable.  The veteran also noted that 
he had been supplied one with bars on the sides in the past.  
The new brace was a neoprene brace with a hinged joint.

VA joints examination in January 1995 revealed swelling on 
the popliteal fossae bilaterally, with deformity and 
tenderness in the medial aspect of the left patella and 
popliteal fossa.  Examination of the left knee was positive 
for crepitance.  No joint effusion was noted.  The left knee 
was found to be unstable, and there was muscle wasting of the 
vastus medialis.  The range of motion was within normal 
limits in both knees.  X-rays were interpreted to reveal 
degenerative changes of the left knee joint and ossification 
of the soft tissue lateral to the left knee joint.  The 
diagnosis was history of injury of both knees status post 
surgery of the left knee times two and status post surgery of 
the right knee time one, and degenerative changes by X-ray 
findings in both knees.

An April 1995 rating decision increased the rating for the 
veteran's left knee disorder to 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001), effective from December 
1, 1988.  The RO indicated that the 20 percent rating was 
assigned for findings of moderate instability requiring a 
knee brace, with muscle wasting and moderate degenerative 
changes on X-ray.

Additional private medical records were received in August 
1996 for the period of September 1977 to July 1983.  These 
records reflect that the veteran underwent arthroscopy and 
meniscectomy of the left knee by Dr. Y. in July 1983.  The 
veteran's problem with the left knee was noted to have begun 
5 weeks earlier, at which time he stepped off his porch in 
the back of his yard and severely twisted his leg.  The 
veteran's previous surgeries to the right and left knee were 
also noted.  A discharge summary from May 1979 indicates that 
the veteran underwent arthroscopy, arthrotomy, lateral 
meniscectomy and excision of the stump of the left cruciate 
ligament.  Dr. Y. noted that the veteran first injured this 
knee in 1967, and that since then, he had had multiple 
reinjuries.  

A VA hospital summary from July 1997 reflects diagnoses that 
include degenerative joint disease of the left knee.

A VA discharge summary from September 1997 reflects an 
assessment that included severe osteoarthritis of the knees.  
It was also noted that the left knee did not have full 
extension or flexion.

September 2001 VA medical evaluation revealed that no joint 
swelling or crepitus, and the overall range of motion of all 
spinal segments and joints were considered intact.  
Examination of the extremities also revealed no clubbing, 
cyanosis or edema.

At the veteran's hearing before a member of the Board in June 
2002, the veteran's representative maintained that in view of 
the veteran's arthritis in the left knee, he should be 
separately rated for that arthritis (T. at p. 23).  The 
veteran's representative also submitted that the veteran had 
anterolateral instability in his left knee (T. at p. 24).  
The veteran rejected the idea of a total left knee 
replacement (T. at p. 25).  Recent symptoms consisted of 
limited range of movement, a lack of trust in the knee, the 
need for a knee brace and the loss of weight (T. at pp. 25-
26).  Occasionally, the veteran had fallen because of his 
knee (T. at p. 26).  






Rating Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The claimant's functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2001), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001), based 
upon limitation in flexion and/or extension of the leg.  The 
veteran currently has rating of 20 percent for his left knee 
disorder under Diagnostic Code 5257.  

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  The veteran 
currently has rating of 20 percent for his left knee disorder 
under Diagnostic Code 5257.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As was noted above, Section 4.7 of title 38, 
Code of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."

The Board has reviewed the pertinent evidence of record, and 
again notes that the veteran's left knee is currently rated 
at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
As will be shown more fully below, since the evidence at no 
time is reflective of the type of limitation in flexion or 
extension that warrants an evaluation in excess of 20 percent 
for limitation of flexion of either leg under Diagnostic Code 
5260, or limitation of extension under Diagnostic Code 5261, 
in order to justify a higher evaluation, the Board will 
address Diagnostic Code 5257 and other applicable diagnostic 
criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

As was also previously noted, degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  However, in deciding 
entitlement to separate compensable ratings for DJD of the 
left knee, the veteran's DJD may not be considered for 
purposes of evaluating any instability in the knee.  
38 C.F.R. § 4.14.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knee or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  
In addition, although the veteran has several surgical scars 
on the left knee, these have been found to be well-healed and 
not productive of pain themselves so as warrant entitlement 
to a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  There has also been no objective evidence 
of nerve damage so as to justify a separate or higher 
evaluation for nerve damage pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520-8540 (2001).  There is also no current 
basis for the Board to grant a separate compensable rating 
for DJD of the left knee, as the issue of entitlement to 
service connection for DJD of the left knee has yet to be 
adjudicated by the RO.  Therefore, the Board concludes that 
the only Diagnostic Code which may afford the veteran an 
increased rating based on the medical evidence which is 
currently of record would be Diagnostic Code 5257, which 
would permit a 30 percent evaluation for severe impairment of 
the knee. 

Since 1988, the veteran has consistently complained of left 
knee pain.  The record also reflects that he has consistently 
used some form of a knee brace during the majority of this 
time period.  While the record is replete with subjective 
complaints of left leg weakness, and it is undisputed that 
various braces have been issued, a large number of objective 
evaluations in both outpatient and examination settings 
disclose less significant clinical evidence of subluxation or 
lateral instability of the left knee.  As an example, while 
the RO increased the veteran's rating to 20 percent in April 
1995 in part based on January 1995 findings of muscle 
atrophy, and there was a lack of full flexion in September 
1997, in September 2001, it was noted that VA evaluation 
revealed no joint swelling or crepitus, the overall range of 
motion of all spinal segments and joints was considered 
intact, and examination of the extremities revealed no edema.  
Indeed, at the time of the veteran's hearing before the 
Board, the veteran's representative seems to recognize the 
lack of severe manifestations of subluxation and instability 
as demonstrated by the fact that his asserted basis for an 
increased rating was the veteran's DJD in the left knee (T. 
at p. 23).  Plainly, the objective medical evidence fails to 
demonstrate severe impairment, and in view of such a lack of 
objective findings, and the fact that the real basis for 
entitlement to an increased evaluation would be the veteran's 
DJD, further delay of this matter for further medical 
development would serve no useful purpose for either the 
veteran or the VA.  Accordingly, the Board is unable to 
conclude that more than moderate impairment due to recurrent 
subluxation or lateral instability is present.  Thus, the 
Board finds that no more than a 20 percent evaluation is 
warranted for the left knee under Code 5257.  Because pain is 
part of the consideration for the current rating for the left 
knee, it can not form the basis for a higher evaluation under 
Code 5257.  

In sum, the Board finds that the currently assigned 20 
percent evaluation contemplates all of the current functional 
disability of the left knee inhibiting the veteran's ability 
to work and that still higher ratings for the disability in 
the left knee are not warranted.  There is no approximate 
balance of positive and negative evidence as to any higher 
evaluations and thus the benefit of the doubt doctrine is not 
for application in that regard.

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  The Board cannot conclude 
that the disability picture as to the veteran's left knee 
disorder is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  While the record does reflect 
chronic symptoms and periodic medical care for those 
symptoms, there has been no recent or frequent 
hospitalization for this disability.  In summary, the Board 
finds that the record does not indicate an exceptional or 
unusual disability picture so as to warrant an extraschedular 
rating.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a rating in excess of 20 percent for residuals 
of medial meniscectomy of the left knee is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

